Reasons for allowance




1.	Claims 1-20 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art  Aweya (US 2016/0170439A1)  explains a slave device of this aspect can make use of the on-path timing support provided in the form of peer-to-peer transparent clocks which estimate or measure actual timing packet delays and communicate these delay measurements to slaves. The slave device can then correctly adjust its clock while compensating for the actual delay variations. This may allow the slave device to remove the negative effects that these delay variations cause in clock synchronization. Abdullah et al(US 2020/0028585A1) explains receiving a desired value of time delay; monitoring a fill level of a queue; performing adjustment of one or more of a phase of a clock or justification control signals to drive the fill level of the queue, to address any difference between the desired value and the monitored fill level; and signaling the adjustment to a downstream node. The variation in queue fill values of a single coherent optic to compensate for the latency variation introduced by those queues. A coherent optical modem measures the fill level of its elastic FIFO and calculates the offset from the desired value. It then applies an adjustment to the phase of its clock, or justification control signals to drive the fill level to the desired value. The result is that latency of the coherent optics will be constant and the upstream and downstream delays of a pair of connected coherent optics will be matched, thus removing the time error that would have resulted if the delays were not matched. While the FIFO fill level is being adjusted, the coherent optical modem can signal the fill level status (e.g., fill level equal to or not equal to a desired value) to the downstream clock so that it can take appropriate action at the synchronization layer (e.g., adjust advertised clock, enter holdover, etc.).  Le Pallec et al(US 2015/0229511A1) explains a time stamped packets comprise at least a correction field CF, indicating the cumulated transmission delay of the said packets along the end-to-end synchronization path, the correction field updated by each network element of the first set by an increment value, each increment value being a function of the path delay di between two adjacent network elements and the residence time of the traversed network element, the value of the path delay of the increment value being set to zero by the first element when the peer delay mechanism failure occurs. Saeki(US 2001/0000952A1) explains an interval over which the signal advances through the delay circuit chain  becomes exactly tCK-(td1+td2), which is obtained by subtracting the delay time td2 of the input buffer and the delay time td1 of the clock driver from the clock period tCK, and the delay time reproduced by the delay circuit chain also becomes tCK-(td1+td2). As a result, exactly one clock is required for a clock pulse to pass through the input buffer, delay circuit chain and clock driver, and skew with respect to the external clock is essentially eliminate.

  
However regarding claims 1,  8, 15  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  determine a timing delay correction factor based on the first timing delay and the second timing delay, wherein the timing delay correction factor is based on a difference between the first timing delay and the second timing delay; and synchronize the slave node with the working master node based on the timing delay correction factor.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478